Judgment unanimously affirmed. Memorandum: The contention that defendant was deprived of a fair trial by prosecutorial misconduct is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to address it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). County Court did not abuse its discretion in denying defendant youthful offender status (see, People v Ortega, 114 AD2d 912, Iv denied 67 NY2d 887), and the sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J.— Manslaughter, 2nd Degree.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.